Celebrezze, C.J.
The first question for our review is whether a directed verdict on the issue of liability should have been entered in favor of appellee. Appellants contend that there was sufficient evidence supporting the statutory defense that appellee had tormented the dog to send this case to the jury. We agree with appellants.
Civ. R. 50(A)(4) states that a motion for a directed verdict shall not be entered unless, after construing the evidence most strongly in favor of the non-moving party, reasonable minds could come to but one conclusion adverse to that party. The court of appeals determined that appellants had produced no evidence that appellee had “maliciously provoked” the dog. However, there is nothing in R.C. 955.28 which requires a defendant in a dog bite case to prove malicious intent on the part of the plaintiff in order to escape liability. The jury instructions given in the instant case defined tormenting as “conduct which provokes a greater annoyance and implies some torture or pain.” (Emphasis added.) Reasonable jurors could have concluded that in picking up the injured animal, appellee did torment the dog within the meaning of R.C. 955.28. Thus, the court of appeals’ order directing a verdict for appellee must be reversed.
The next question we must resolve is whether assumption of the risk is a permissible defense to an action brought pursuant to R.C. 955.28. The third sentence of this statute reads as follows:
“The owner or keeper [of a dog] shall be liable for any damage or injury caused by a dog unless such damage or injury was to the body or property of a person who, at the time such damage or injuries were sustained, was committing a trespass on the property of the owner, or was teasing, tormenting, or abusing such dog on the owner’s property.”
The language of this statute is clear and unambiguous — the owner of a dog shall be liable unless one of the specifically enumerated statutory defenses is proven. Appellants would have us read into this statute the broad common-law defense of assumption of the risk. This we cannot do, for a statute which is free from ambiguity is not subject to judicial *97modification under the guise of interpretation. Ohio Motor Vehicle Dealers Bd. v. Remlinger (1983), 8 Ohio St. 3d 26, 28; Crowl v. DeLuca (1972), 29 Ohio St. 2d 53, 58-59 [58 O.O.2d 107]; Wheeling Steel Corp. v. Porterfield (1970), 24 Ohio St. 2d 24, 27-28 [53 O.O.2d 13]; Columbus-Suburban Coach Lines v. Pub. Util. Comm. (1969), 20 Ohio St. 2d 125, 127 [49 O.O.2d 445].
This court has previously recognized that the statute is to be strictly construed. In Hirschauer v. Davis (1955), 163 Ohio St. 105 [56 O.O. 169], paragraph two of the syllabus, we stated that “Section 955.28, Revised Code, imposes an absolute liability on the owner or keeper of a dog for any damage or injury caused by that dog, subject only to exceptions contained in the second [now, third] sentence of such section and the qualification that the actions of the dog were the proximate cause of the damage or injury.” (Emphasis added.) Those exceptions do not include assumption of the risk. We therefore hold that assumption of the risk is not a permissible defense to an action for a dog bite brought pursuant to R.C. 955.28. The trial court erred in charging the jury on this defense.
Appellants contend, however, that no prejudice flowed from this erroneous instruction. Appellants assert that it can be assumed the jury found that appellee tormented the dog and returned its verdict on that basis, since the general verdict was untested by interrogatories. Appellants are apparently arguing that they should benefit from the so-called two-issue rule, first set forth in Sites v. Haverstick (1873), 23 Ohio St. 626. This has been defined as follows:
“* * * [E]rror in the charge of the court dealing exclusively with one of two or more complete and independent issues required to be presented to a jury in a civil action will be disregarded, if the charge in respect to another independent issue which will support the verdict of the jury is free from prejudicial error, unless it is disclosed by interrogatories or otherwise that the verdict is in fact based upon the issue to which the erroneous instruction related.” Bush v. Harvey Transfer Co. (1946), 146 Ohio St. 657 [33 O.O. 154], paragraph three of the syllabus. This rule has “not met with universal favor” and we have indicated a reluctance to “further extend the operation of the rule.” H. E. Culbertson Co. v. Warden (1931), 123 Ohio St. 297, 303.
We disagree with appellants and conclude that application of the two-issue rule is improper in this instance and would result in a substantial injustice. “For the rule to apply, the issues involved must be complete and independent.” Gallagher v. Cooper (1984), 14 Ohio St. 3d 41, 43. This court on numerous occasions has refused to apply the two-issue rule where several claims or defenses, even though raised as separate issues, were in reality based on the same general theory. See id.; Brown v. General Motors (1974), 38 Ohio St. 2d 286 [67 O.O.2d 351]; Taylor v. Cincinnati (1944), 143 Ohio St. 426 [28 O.O. 369]; H. E. Culbertson Co. v. Warden, supra. The defenses raised by appellants herein were not complete and independent. Rather, they were interwoven into the single issue of whether *98appellee’s own conduct was the proximate cause of his injury. We therefore affirm the court of appeals’ determination that the erroneous instruction on assumption of the risk was prejudicial, requiring reversal.
Accordingly, the judgment of the court of appeals is reversed in part and affirmed in part, and the cause is remanded to the trial court for a new trial consistent with this opinion.

Judgment accordingly.

Sweeney, C. Brown and Douglas, JJ., concur.
Locher, Holmes and Wright, JJ., concur in part and dissent in part.